In an action to recover on an instrument for the payment of money only commenced by service of a notice of motion in lieu of complaint pursuant to CPLR 3213, the plaintiff appeals from an order of the Supreme Court, Nassau County (Bucaria, J.), entered June 12, 1997, which denied its motion for summary judgment and granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the defendant is entitled to summary judgment. The broad language of the settlement agreement and release executed by the plaintiff’s predecessor is a complete defense to this action.
The plaintiff’s remaining contention is without merit. Rosenblatt, J. P., O’Brien, Altman and Friedmann, JJ., concur.